(Slip Opinion)              OCTOBER TERM, 2013                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

         POM WONDERFUL LLC v. COCA-COLA CO.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

       No. 12–761.      Argued April 21, 2014—Decided June 12, 2014
This case involves the intersection of two federal statutes. The Lanham
  Act permits one competitor to sue another for unfair competition aris-
  ing from false or misleading product descriptions. 15 U. S. C. §1125.
  The Federal Food, Drug, and Cosmetic Act (FDCA) prohibits the mis-
  branding of food and drink. 21 U. S. C. §§321(f), 331. To implement
  the FDCA’s provisions, the Food and Drug Administration (FDA) has
  promulgated regulations regarding food and beverage labeling, in-
  cluding one concerning juice blends. Unlike the Lanham Act, which,
  relies in large part for its enforcement on private suits brought by in-
  jured competitors, the FDCA and its regulations give the United
  States nearly exclusive enforcement authority and do not permit pri-
  vate enforcement suits. The FDCA also pre-empts certain state mis-
  branding laws.
     Petitioner POM Wonderful LLC, which produces, markets, and
  sells, inter alia, a pomegranate-blueberry juice blend, filed a Lanham
  Act suit against respondent Coca-Cola Company, alleging that the
  name, label, marketing, and advertising of one of Coca-Cola’s juice
  blends mislead consumers into believing the product consists predom-
  inantly of pomegranate and blueberry juice when it in fact consists
  predominantly of less expensive apple and grape juices, and that the
  ensuing confusion causes POM to lose sales. The District Court
  granted partial summary judgment to Coca-Cola, ruling that the
  FDCA and its regulations preclude Lanham Act challenges to the
  name and label of Coca-Cola’s juice blend. The Ninth Circuit af-
  firmed in relevant part.
Held: Competitors may bring Lanham Act claims like POM’s challeng-
 ing food and beverage labels regulated by the FDCA. Pp. 7–17.
    (a) This result is based on the following premises. First, this is not
2             POM WONDERFUL LLC v. COCA-COLA CO.

                                  Syllabus

    a pre-emption case, for it does not raise the question whether state
    law is pre-empted by a federal law, see Wyeth v. Levine, 555 U. S.
    555, 563, but instead concerns the alleged preclusion of a cause of ac-
    tion under one federal statute by the provisions of another federal
    statute. Pre-emption principles may nonetheless be instructive inso-
    far as they are designed to assess the interaction of laws bearing on
    the same subject. Second, this is a statutory interpretation case; and
    analysis of the statutory text, aided by established interpretation
    rules, controls. See Chickasaw Nation v. United States, 534 U. S. 84,
    94. While a principle of interpretation may be countered “by some
    maxim pointing in a different direction,” Circuit City Stores, Inc. v.
    Adams, 532 U. S. 105, 115, this Court need not decide what maxim
    establishes the proper framework here: Even assuming that Coca-
    Cola is correct that the Court’s task is to reconcile or harmonize the
    statutes instead of to determine whether one statute is an implied
    repeal in part of another statute, Coca-Cola is incorrect that the best
    way to do that is to bar POM’s Lanham Act claim. Pp. 7–9.
       (b) Neither the Lanham Act nor the FDCA, in express terms, for-
    bids or limits Lanham Act claims challenging labels that are regulat-
    ed by the FDCA. The absence of such a textual provision when the
    Lanham Act and the FDCA have coexisted for over 70 years is “pow-
    erful evidence that Congress did not intend FDA oversight to be the
    exclusive means” of ensuring proper food and beverage labeling. See
    Wyeth, supra, at 575. In addition, and contrary to Coca-Cola’s argu-
    ment, Congress, by taking care to pre-empt only some state laws, if
    anything indicated it did not intend the FDCA to preclude require-
    ments arising from other sources. See Setser v. United States, 566
    U. S. ___, ___. The structures of the FDCA and the Lanham Act rein-
    force this conclusion. Where two statutes are complementary, it
    would show disregard for the congressional design to hold that Con-
    gress intended one federal statute nonetheless to preclude the opera-
    tion of the other. See J. E. M. Ag Supply, Inc. v. Pioneer Hi-Bred
    Int’l, Inc., 534 U. S. 124, 144. The Lanham Act and the FDCA com-
    plement each other in major respects, for each has its own scope and
    purpose. Both touch on food and beverage labeling, but the Lanham
    Act protects commercial interests against unfair competition, while
    the FDCA protects public health and safety. They also complement
    each other with respect to remedies. The FDCA’s enforcement is
    largely committed to the FDA, while the Lanham Act empowers pri-
    vate parties to sue competitors to protect their interests on a case-by-
    case basis. Allowing Lanham Act suits takes advantage of synergies
    among multiple methods of regulation. A holding that the FDCA
    precludes Lanham Act claims challenging food and beverage labels
    also could lead to a result that Congress likely did not intend. Be-
                     Cite as: 573 U. S. ____ (2014)                     3

                                Syllabus

  cause the FDA does not necessarily pursue enforcement measures re-
  garding all objectionable labels, preclusion of Lanham Act claims
  could leave commercial interests—and indirectly the public at large—
  with less effective protection in the food and beverage labeling realm
  than in other less regulated industries. Pp. 9–12.
     (c) Coca-Cola’s arguments do not support its claim that preclusion
  is proper because Congress intended national uniformity in food and
  beverage labeling. First, the FDCA’s delegation of enforcement au-
  thority to the Federal Government does not indicate that Congress
  intended to foreclose private enforcement of other federal statutes.
  Second, the FDCA’s express pre-emption provision applies by its
  terms to state, not federal, law. Even if it were proper to stray from
  that text, it not clear that Coca-Cola’s national uniformity assertions
  reflect the congressional design. Finally, the FDCA and its imple-
  menting regulations may address food and beverage labeling with
  more specificity than the Lanham Act, but this specificity would mat-
  ter only if the two Acts cannot be implemented in full at the same
  time. Here, neither the statutory structure nor the empirical evi-
  dence of which the Court is aware indicates there will be any difficul-
  ty in fully enforcing each statute according to its terms. Pp. 13–15.
     (d) The Government’s intermediate position—that a Lanham Act
  claim is precluded “to the extent the FDCA or FDA regulations spe-
  cifically require or authorize the challenged aspects of [the] label,”
  and that this rule precludes POM’s challenge to the name of Coca-
  Cola’s product—is flawed, for the Government assumes that the
  FDCA and its regulations are a ceiling on the regulation of food and
  beverage labeling when Congress intended the Lanham Act and the
  FDCA to complement each other with respect to labeling. Though
  the FDA’s rulemaking alludes at one point to a balance of interests, it
  neither discusses nor cites the Lanham Act; and the Government
  points to no other statement suggesting that the FDA considered the
  full scope of interests protected by the Lanham Act. Even if agency
  regulations with the force of law that purport to bar other legal rem-
  edies may do so, it is a bridge too far to accept an agency’s after-the-
  fact statement to justify that result here. An agency may not reorder
  federal statutory rights without congressional authorization. Pp. 15–
  17.
679 F. 3d 1170, reversed and remanded.

   KENNEDY, J., delivered the opinion of the Court, in which all other
Members joined, except BREYER, J., who took no part in the considera-
tion or decision of the case.
                        Cite as: 573 U. S. ____ (2014)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 12–761
                                   _________________


     POM WONDERFUL LLC, PETITIONER v. THE 

            COCA-COLA COMPANY 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE NINTH CIRCUIT

                                 [June 12, 2014] 


  JUSTICE KENNEDY delivered the opinion of the Court.
  POM Wonderful LLC makes and sells pomegranate
juice products, including a pomegranate-blueberry juice
blend. App. 23a. One of POM’s competitors is the Coca-
Cola Company. Coca-Cola’s Minute Maid Division makes
a juice blend sold with a label that, in describing the con-
tents, displays the words “pomegranate blueberry” with
far more prominence than other words on the label that
show the juice to be a blend of five juices. In truth, the
Coca-Cola product contains but 0.3% pomegranate juice
and 0.2% blueberry juice.
  Alleging that the use of that label is deceptive and
misleading, POM sued Coca-Cola under §43 of the Lan-
ham Act. 60 Stat. 441, as amended, 15 U. S. C. §1125.
That provision allows one competitor to sue another if it
alleges unfair competition arising from false or misleading
product descriptions. The Court of Appeals for the Ninth
Circuit held that, in the realm of labeling for food and
beverages, a Lanham Act claim like POM’s is precluded by
a second federal statute. The second statute is the Federal
Food, Drug, and Cosmetic Act (FDCA), which forbids the
2         POM WONDERFUL LLC v. COCA-COLA CO.

                     Opinion of the Court

misbranding of food, including by means of false or mis-
leading labeling. §§301, 403, 52 Stat. 1042, 1047, as
amended, 21 U. S. C. §§331, 343.
   The ruling that POM’s Lanham Act cause of action is
precluded by the FDCA was incorrect. There is no statu-
tory text or established interpretive principle to support
the contention that the FDCA precludes Lanham Act suits
like the one brought by POM in this case. Nothing in the
text, history, or structure of the FDCA or the Lanham Act
shows the congressional purpose or design to forbid these
suits. Quite to the contrary, the FDCA and the Lanham
Act complement each other in the federal regulation of
misleading food and beverage labels. Competitors, in their
own interest, may bring Lanham Act claims like POM’s
that challenge food and beverage labels that are regulated
by the FDCA.
                              I

                              A

   This case concerns the intersection and complementar-
ity of these two federal laws. A proper beginning point is a
description of the statutes.
   Congress enacted the Lanham Act nearly seven decades
ago. See 60 Stat. 427 (1946). As the Court explained
earlier this Term, it “requires no guesswork” to ascertain
Congress’ intent regarding this federal law, for Congress
included a “detailed statement of the statute’s purposes.”
Lexmark Int’l, Inc. v. Static Control Components, Inc., 572
U. S. ___, ___ (2014) (slip op., at 12). Section 45 of the
Lanham Act provides:
    “The intent of this chapter is to regulate commerce
    within the control of Congress by making actionable
    the deceptive and misleading use of marks in such
    commerce; to protect registered marks used in such
    commerce from interference by State, or territorial
    legislation; to protect persons engaged in such com-
                  Cite as: 573 U. S. ____ (2014)            3

                      Opinion of the Court

    merce against unfair competition; to prevent fraud
    and deception in such commerce by the use of repro-
    ductions, copies, counterfeits, or colorable imitations
    of registered marks; and to provide rights and reme-
    dies stipulated by treaties and conventions respecting
    trademarks, trade names, and unfair competition en-
    tered into between the United States and foreign na-
    tions.” 15 U. S. C. §1127.
The Lanham Act’s trademark provisions are the primary
means of achieving these ends. But the Act also creates a
federal remedy “that goes beyond trademark protection.”
Dastar Corp. v. Twentieth Century Fox Film Corp., 539
U. S. 23, 29 (2003). The broader remedy is at issue here.
   The Lanham Act creates a cause of action for unfair
competition through misleading advertising or labeling.
Though in the end consumers also benefit from the Act’s
proper enforcement, the cause of action is for competitors,
not consumers.
   The term “competitor” is used in this opinion to indicate
all those within the class of persons and entities protected
by the Lanham Act. Competitors are within the class that
may invoke the Lanham Act because they may suffer “an
injury to a commercial interest in sales or business repu-
tation proximately caused by [a] defendant’s misrepresen-
tations.” Lexmark, supra, at ___ (slip op., at 22). The
petitioner here asserts injury as a competitor.
   The cause of action the Act creates imposes civil liability
on any person who “uses in commerce any word, term,
name, symbol, or device, or any combination thereof, or
any false designation of origin, false or misleading descrip-
tion of fact, or false or misleading representation of fact,
which . . . misrepresents the nature, characteristics, quali-
ties, or geographic origin of his or her or another person’s
goods, services, or commercial activities.” 15 U. S. C.
§1125(a)(1). As the Court held this Term, the private
4         POM WONDERFUL LLC v. COCA-COLA CO.

                     Opinion of the Court

remedy may be invoked only by those who “allege an
injury to a commercial interest in reputation or sales. A
consumer who is hoodwinked into purchasing a disap-
pointing product may well have an injury-in-fact cogniza-
ble under Article III, but he cannot invoke the protection
of the Lanham Act.” Lexmark, 572 U. S., at ___ (slip op.,
at 13). This principle reflects the Lanham Act’s purpose of
“ ‘protect[ing] persons engaged in [commerce within the
control of Congress] against unfair competition.’ ” Id., at
___ (slip op., at 12). POM’s cause of action would be
straightforward enough but for Coca-Cola’s contention
that a separate federal statutory regime, the FDCA, al-
lows it to use the label in question and in fact precludes
the Lanham Act claim.
   So the FDCA is the second statute to be discussed. The
FDCA statutory regime is designed primarily to protect
the health and safety of the public at large. See 62 Cases
of Jam v. United States, 340 U. S. 593, 596 (1951); FDCA,
§401, 52 Stat. 1046, 21 U. S. C. §341 (agency may issue
certain regulations to “promote honesty and fair dealing in
the interest of consumers”). The FDCA prohibits the
misbranding of food and drink. 21 U. S. C. §§321(f), 331.
A food or drink is deemed misbranded if, inter alia, “its
labeling is false or misleading,” §343(a), information re-
quired to appear on its label “is not prominently placed
thereon,” §343(f), or a label does not bear “the common or
usual name of the food, if any there be,” §343(i). To im-
plement these provisions, the Food and Drug Administra-
tion (FDA) promulgated regulations regarding food and
beverage labeling, including the labeling of mixes of dif-
ferent types of juice into one juice blend. See 21 CFR
§102.33 (2013). One provision of those regulations is
particularly relevant to this case: If a juice blend does not
name all the juices it contains and mentions only juices
that are not predominant in the blend, then it must either
declare the percentage content of the named juice or
                  Cite as: 573 U. S. ____ (2014)            5

                      Opinion of the Court

“[i]ndicate that the named juice is present as a flavor or
flavoring,” e.g., “raspberry and cranberry flavored juice
drink.” §102.33(d). The Government represents that the
FDA does not preapprove juice labels under these regula-
tions. See Brief for United States as Amicus Curiae in
Opposition 16. That contrasts with the FDA’s regulation
of other types of labels, such as drug labels, see 21 U. S. C.
§355(d), and is consistent with the less extensive role the
FDA plays in the regulation of food than in the regulation
of drugs.
   Unlike the Lanham Act, which relies in substantial part
for its enforcement on private suits brought by injured
competitors, the FDCA and its regulations provide the
United States with nearly exclusive enforcement author-
ity, including the authority to seek criminal sanctions in
some circumstances. 21 U. S. C. §§333(a), 337. Private
parties may not bring enforcement suits. §337. Also
unlike the Lanham Act, the FDCA contains a provision
pre-empting certain state laws on misbranding. That
provision, which Congress added to the FDCA in the
Nutrition Labeling and Education Act of 1990, §6, 104
Stat. 2362–2364, forecloses a “State or political subdivi-
sion of a State” from establishing requirements that are of
the type but “not identical to” the requirements in some of
the misbranding provisions of the FDCA. 21 U. S. C.
§343–1(a). It does not address, or refer to, other federal
statutes or the preclusion thereof.
                            B
  POM Wonderful LLC is a grower of pomegranates and
a distributor of pomegranate juices. Through its POM
Wonderful brand, POM produces, markets, and sells a
variety of pomegranate products, including a pomegranate-
blueberry juice blend. App. 23a.
  POM competes in the pomegranate-blueberry juice
market with the Coca-Cola Company. Coca-Cola, under
6         POM WONDERFUL LLC v. COCA-COLA CO.

                     Opinion of the Court

its Minute Maid brand, created a juice blend containing
99.4% apple and grape juices, 0.3% pomegranate juice,
0.2% blueberry juice, and 0.1% raspberry juice. Id., at
38a; Brief for Respondent 8. Despite the minuscule
amount of pomegranate and blueberry juices in the blend,
the front label of the Coca-Cola product displays the words
“pomegranate blueberry” in all capital letters, on two
separate lines. App. 38a. Below those words, Coca-Cola
placed the phrase “flavored blend of 5 juices” in much
smaller type. Ibid. And below that phrase, in still smaller
type, were the words “from concentrate with added ingre-
dients”—and, with a line break before the final phrase—
“and other natural flavors.” Ibid. The product’s front
label also displays a vignette of blueberries, grapes, and
raspberries in front of a halved pomegranate and a halved
apple. Ibid.
   Claiming that Coca-Cola’s label tricks and deceives
consumers, all to POM’s injury as a competitor, POM
brought suit under the Lanham Act. POM alleged that
the name, label, marketing, and advertising of Coca-Cola’s
juice blend mislead consumers into believing the product
consists predominantly of pomegranate and blueberry
juice when it in fact consists predominantly of less expen-
sive apple and grape juices. Id., at 27a. That confusion,
POM complained, causes it to lose sales. Id., at 28a. POM
sought damages and injunctive relief. Id., at 32a–33a.
   The District Court granted partial summary judgment
to Coca-Cola on POM’s Lanham Act claim, ruling that the
FDCA and its regulations preclude challenges to the name
and label of Coca-Cola’s juice blend. The District Court
reasoned that in the juice blend regulations the “FDA has
directly spoken on the issues that form the basis of Pom’s
Lanham Act claim against the naming and labeling of ”
Coca-Cola’s product, but has not prohibited any, and
indeed expressly has permitted some, aspects of Coca-
Cola’s label. 727 F. Supp. 2d 849, 871–873 (CD Cal. 2010).
                 Cite as: 573 U. S. ____ (2014)           7

                     Opinion of the Court

   The Court of Appeals for the Ninth Circuit affirmed in
relevant part. Like the District Court, the Court of Ap-
peals reasoned that Congress decided “to entrust matters
of juice beverage labeling to the FDA”; the FDA has prom-
ulgated “comprehensive regulation of that labeling”; and
the FDA “apparently” has not imposed the requirements
on Coca-Cola’s label that are sought by POM. 679 F. 3d
1170, 1178 (2012). “[U]nder [Circuit] precedent,” the
Court of Appeals explained, “for a court to act when the
FDA has not—despite regulating extensively in this area—
would risk undercutting the FDA’s expert judgments and
authority.” Id., at 1177. For these reasons, and “[o]ut
of respect for the statutory and regulatory scheme,” the
Court of Appeals barred POM’s Lanham Act claim. Id., at
1178.
                            II

                             A

  This Court granted certiorari to consider whether a
private party may bring a Lanham Act claim challenging a
food label that is regulated by the FDCA. 571 U. S. ___
(2014). The answer to that question is based on the fol-
lowing premises.
  First, this is not a pre-emption case. In pre-emption
cases, the question is whether state law is pre-empted by a
federal statute, or in some instances, a federal agency
action. See Wyeth v. Levine, 555 U. S. 555, 563 (2009).
This case, however, concerns the alleged preclusion of a
cause of action under one federal statute by the provisions
of another federal statute. So the state-federal balance
does not frame the inquiry. Because this is a preclusion
case, any “presumption against pre-emption,” id., at 565,
n. 3, has no force. In addition, the preclusion analysis is
not governed by the Court’s complex categorization of the
types of pre-emption. See Crosby v. National Foreign
Trade Council, 530 U. S. 363, 372–373 (2000). Although
8         POM WONDERFUL LLC v. COCA-COLA CO.

                     Opinion of the Court

the Court’s pre-emption precedent does not govern preclu-
sion analysis in this case, its principles are instructive
insofar as they are designed to assess the interaction of
laws that bear on the same subject.
   Second, this is a statutory interpretation case and the
Court relies on traditional rules of statutory interpreta-
tion. That does not change because the case involves
multiple federal statutes. See FDA v. Brown & William-
son Tobacco Corp., 529 U. S. 120, 137–139 (2000). Nor
does it change because an agency is involved. See ibid.
Analysis of the statutory text, aided by established princi-
ples of interpretation, controls. See Chickasaw Nation v.
United States, 534 U. S. 84, 94 (2001).
   A principle of interpretation is “often countered, of
course, by some maxim pointing in a different direction.”
Circuit City Stores, Inc. v. Adams, 532 U. S. 105, 115
(2001). It is thus unsurprising that in this case a thresh-
old dispute has arisen as to which of two competing max-
ims establishes the proper framework for decision. POM
argues that this case concerns whether one statute, the
FDCA as amended, is an “implied repeal” in part of an-
other statute, i.e., the Lanham Act. See, e.g., Carcieri v.
Salazar, 555 U. S. 379, 395 (2009). POM contends that in
such cases courts must give full effect to both statutes
unless they are in “irreconcilable conflict,” see ibid., and
that this high standard is not satisfied here. Coca-Cola
resists this canon and its high standard. Coca-Cola argues
that the case concerns whether a more specific law, the
FDCA, clarifies or narrows the scope of a more general
law, the Lanham Act. See, e.g., United States v. Fausto,
484 U. S. 439, 453 (1988); Brief for Respondent 18. The
Court’s task, it claims, is to “reconcil[e]” the laws, ibid.,
and it says the best reconciliation is that the more specific
provisions of the FDCA bar certain causes of action au-
thorized in a general manner by the Lanham Act.
   The Court does not need to resolve this dispute. Even
                 Cite as: 573 U. S. ____ (2014)           9

                     Opinion of the Court

assuming that Coca-Cola is correct that the Court’s task is
to reconcile or harmonize the statutes and not, as POM
urges, to enforce both statutes in full unless there is a
genuinely irreconcilable conflict, Coca-Cola is incorrect
that the best way to harmonize the statutes is to bar
POM’s Lanham Act claim.
                               B
  Beginning with the text of the two statutes, it must be
observed that neither the Lanham Act nor the FDCA, in
express terms, forbids or limits Lanham Act claims chal-
lenging labels that are regulated by the FDCA. By its
terms, the Lanham Act subjects to suit any person who
“misrepresents the nature, characteristics, qualities, or
geographic origin” of goods or services.       15 U. S. C.
§1125(a). This comprehensive imposition of liability ex-
tends, by its own terms, to misrepresentations on labels,
including food and beverage labels. No other provision in
the Lanham Act limits that understanding or purports to
govern the relevant interaction between the Lanham Act
and the FDCA. And the FDCA, by its terms, does not
preclude Lanham Act suits. In consequence, food and
beverage labels regulated by the FDCA are not, under the
terms of either statute, off limits to Lanham Act claims.
No textual provision in either statute discloses a purpose
to bar unfair competition claims like POM’s.
  This absence is of special significance because the Lan-
ham Act and the FDCA have coexisted since the passage
of the Lanham Act in 1946. 60 Stat. 427 (1946); ch. 675,
52 Stat. 1040 (1938). If Congress had concluded, in light
of experience, that Lanham Act suits could interfere with
the FDCA, it might well have enacted a provision address-
ing the issue during these 70 years. See Wyeth, supra, at
574 (“If Congress thought state-law suits posed an obsta-
cle to its objectives, it surely would have enacted an ex-
press pre-emption provision at some point during the
10        POM WONDERFUL LLC v. COCA-COLA CO.

                     Opinion of the Court

FDCA’s 70-year history”). Congress enacted amendments
to the FDCA and the Lanham Act, see, e.g., Nutrition
Labeling and Education Act of 1990, 104 Stat. 2353;
Trademark Law Revision Act of 1988, §132, 102 Stat.
3946, including an amendment that added to the FDCA an
express pre-emption provision with respect to state laws
addressing food and beverage misbranding, §6, 104 Stat.
2362. Yet Congress did not enact a provision addressing
the preclusion of other federal laws that might bear on
food and beverage labeling. This is “powerful evidence
that Congress did not intend FDA oversight to be the
exclusive means” of ensuring proper food and beverage
labeling. See Wyeth, 555 U. S., at 575.
  Perhaps the closest the statutes come to addressing the
preclusion of the Lanham Act claim at issue here is the
pre-emption provision added to the FDCA in 1990 as part
of the Nutrition Labeling and Education Act. See 21
U. S. C. §343–1. But, far from expressly precluding suits
arising under other federal laws, the provision if anything
suggests that Lanham Act suits are not precluded.
  This pre-emption provision forbids a “State or political
subdivision of a State” from imposing requirements that
are of the type but “not identical to” corresponding FDCA
requirements for food and beverage labeling. Ibid. It is
significant that the complex pre-emption provision distin-
guishes among different FDCA requirements. It forbids
state-law requirements that are of the type but not identi-
cal to only certain FDCA provisions with respect to food
and beverage labeling. See §§343–1(a)(1)–(5) (citing some
but not all of the subsections of §343); §6, 104 Stat. 2362–
2364 (codified at 21 U. S. C. §343–1, and note following).
Just as significant, the provision does not refer to re-
quirements imposed by other sources of law, such as fed-
eral statutes. For purposes of deciding whether the FDCA
displaces a regulatory or liability scheme in another stat-
ute, it makes a substantial difference whether that other
                  Cite as: 573 U. S. ____ (2014)           11

                      Opinion of the Court

statute is state or federal. By taking care to mandate
express pre-emption of some state laws, Congress if any-
thing indicated it did not intend the FDCA to preclude
requirements arising from other sources. See Setser v.
United States, 566 U. S. ___, ___ (2012) (slip op., at 6–7)
(applying principle of expressio unius est exclusio alterius).
Pre-emption of some state requirements does not suggest
an intent to preclude federal claims.
  The structures of the FDCA and the Lanham Act rein-
force the conclusion drawn from the text. When two stat-
utes complement each other, it would show disregard for
the congressional design to hold that Congress nonethe-
less intended one federal statute to preclude the operation
of the other. See J. E. M. Ag Supply, Inc. v. Pioneer Hi-
Bred Int’l, Inc., 534 U. S. 124, 144 (2001) (“[W]e can plainly
regard each statute as effective because of its different
requirements and protections”); see also Wyeth, supra, at
578–579. The Lanham Act and the FDCA complement
each other in major respects, for each has its own scope
and purpose. Although both statutes touch on food and
beverage labeling, the Lanham Act protects commercial
interests against unfair competition, while the FDCA
protects public health and safety. Compare Lexmark, 572
U. S., at ___ (slip op., at 12–13), with 62 Cases of Jam, 340
U. S., at 596. The two statutes impose “different require-
ments and protections.” J. E. M. Ag Supply, supra, at 144.
  The two statutes complement each other with respect to
remedies in a more fundamental respect. Enforcement of
the FDCA and the detailed prescriptions of its implement-
ing regulations is largely committed to the FDA. The
FDA, however, does not have the same perspective or
expertise in assessing market dynamics that day-to-day
competitors possess. Competitors who manufacture or
distribute products have detailed knowledge regarding
how consumers rely upon certain sales and marketing
strategies. Their awareness of unfair competition prac-
12        POM WONDERFUL LLC v. COCA-COLA CO.

                     Opinion of the Court

tices may be far more immediate and accurate than that of
agency rulemakers and regulators. Lanham Act suits
draw upon this market expertise by empowering private
parties to sue competitors to protect their interests on a
case-by-case basis. By “serv[ing] a distinct compensatory
function that may motivate injured persons to come for-
ward,” Lanham Act suits, to the extent they touch on the
same subject matter as the FDCA, “provide incentives” for
manufacturers to behave well. See id., at 579. Allowing
Lanham Act suits takes advantage of synergies among
multiple methods of regulation. This is quite consistent
with the congressional design to enact two different stat-
utes, each with its own mechanisms to enhance the protec-
tion of competitors and consumers.
   A holding that the FDCA precludes Lanham Act claims
challenging food and beverage labels would not only ignore
the distinct functional aspects of the FDCA and the Lan-
ham Act but also would lead to a result that Congress
likely did not intend. Unlike other types of labels regu-
lated by the FDA, such as drug labels, see 21 U. S. C.
§355(d), it would appear the FDA does not preapprove food
and beverage labels under its regulations and instead
relies on enforcement actions, warning letters, and other
measures. See Brief for United States as Amicus Curiae
in Opposition 16. Because the FDA acknowledges that it
does not necessarily pursue enforcement measures regard-
ing all objectionable labels, ibid., if Lanham Act claims
were to be precluded then commercial interests—and
indirectly the public at large—could be left with less effec-
tive protection in the food and beverage labeling realm
than in many other, less regulated industries. It is un-
likely that Congress intended the FDCA’s protection of
health and safety to result in less policing of misleading
food and beverage labels than in competitive markets for
other products.
                 Cite as: 573 U. S. ____ (2014)           13

                     Opinion of the Court 


                              C

   Coca-Cola argues the FDCA precludes POM’s Lanham
Act claim because Congress intended national uniformity
in food and beverage labeling. Coca-Cola notes three
aspects of the FDCA to support that position: delegation of
enforcement authority to the Federal Government rather
than private parties; express pre-emption with respect to
state laws; and the specificity of the FDCA and its imple-
menting regulations. But these details of the FDCA do
not establish an intent or design to preclude Lanham Act
claims.
   Coca-Cola says that the FDCA’s delegation of enforce-
ment authority to the Federal Government shows Con-
gress’ intent to achieve national uniformity in labeling.
But POM seeks to enforce the Lanham Act, not the FDCA
or its regulations. The centralization of FDCA enforce-
ment authority in the Federal Government does not indi-
cate that Congress intended to foreclose private enforce-
ment of other federal statutes.
   Coca-Cola next appeals to the pre-emption provision
added to the FDCA in 1990. See §343–1. It argues that
allowing Lanham Act claims to proceed would undermine
the pre-emption provision’s goal of ensuring that food and
beverage manufacturers can market nationally without
the burden of complying with a patchwork of require-
ments. A significant flaw in this argument is that the pre-
emption provision by its plain terms applies only to cer-
tain state-law requirements, not to federal law. See Part
II–B, supra. Coca-Cola in effect asks the Court to ignore
the words “State or political subdivision of a State” in the
statute.
   Even if it were proper to stray from the text in this way,
it is far from clear that Coca-Cola’s assertions about na-
tional uniformity in fact reflect the congressional design.
Although the application of a federal statute such as the
Lanham Act by judges and juries in courts throughout the
14        POM WONDERFUL LLC v. COCA-COLA CO.

                      Opinion of the Court

country may give rise to some variation in outcome, this is
the means Congress chose to enforce a national policy to
ensure fair competition. It is quite different from the
disuniformity that would arise from the multitude of state
laws, state regulations, state administrative agency rul-
ings, and state-court decisions that are partially forbidden
by the FDCA’s pre-emption provision. Congress not infre-
quently permits a certain amount of variability by author-
izing a federal cause of action even in areas of law where
national uniformity is important. Compare Bonito Boats,
Inc. v. Thunder Craft Boats, Inc., 489 U. S. 141, 162 (1989)
(“One of the fundamental purposes behind the Patent and
Copyright Clauses of the Constitution was to promote
national uniformity in the realm of intellectual property”),
with 35 U. S. C. §281 (private right of action for patent
infringement); see Wyeth, 555 U. S., at 570 (“[T]he [FDCA]
contemplates that federal juries will resolve most mis-
branding claims”). The Lanham Act itself is an example of
this design: Despite Coca-Cola’s protestations, the Act is
uniform in extending its protection against unfair compe-
tition to the whole class it describes. It is variable only to
the extent that those rights are enforced on a case-by-case
basis. The variability about which Coca-Cola complains is
no different than the variability that any industry covered
by the Lanham Act faces. And, as noted, Lanham Act
actions are a means to implement a uniform policy to
prohibit unfair competition in all covered markets.
   Finally, Coca-Cola urges that the FDCA, and particu-
larly its implementing regulations, addresses food and bev-
erage labeling with much more specificity than is found
in the provisions of the Lanham Act. That is true. The
pages of FDA rulemakings devoted only to juice-blend
labeling attest to the level of detail with which the FDA
has examined the subject. E.g., Food Labeling; Declara-
tion of Ingredients; Common or Usual Name for Non-
standardized Foods; Diluted Juice Beverages, 58 Fed. Reg.
                 Cite as: 573 U. S. ____ (2014)           15

                     Opinion of the Court

2897–2926 (1993). Because, as we have explained, the
FDCA and the Lanham Act are complementary and have
separate scopes and purposes, this greater specificity
would matter only if the Lanham Act and the FDCA can-
not be implemented in full at the same time. See RadLAX
Gateway Hotel, LLC v. Amalgamated Bank, 566 U. S. ___,
___ (2012) (slip op., at 5–7). But neither the statutory
structure nor the empirical evidence of which the Court is
aware indicates there will be any difficulty in fully enforc-
ing each statute according to its terms. See Part II–B,
supra.
                               D
  The Government disagrees with both Coca-Cola and
POM. It submits that a Lanham Act claim is precluded
“to the extent the FDCA or FDA regulations specifically
require or authorize the challenged aspects of [the] label.”
Brief for United States as Amicus Curiae 11. Applying
that standard, the Government argues that POM may not
bring a Lanham Act challenge to the name of Coca-Cola’s
product, but that other aspects of the label may be chal-
lenged. That is because, the Government argues, the FDA
regulations specifically authorize the names of juice
blends but not the other aspects of the label that are at
issue.
  In addition to raising practical concerns about drawing
a distinction between regulations that “specifically . . .
authorize” a course of conduct and those that merely
tolerate that course, id., at 10–11, the flaw in the Govern-
ment’s intermediate position is the same as that in Coca-
Cola’s theory of the case. The Government assumes that
the FDCA and its regulations are at least in some circum-
stances a ceiling on the regulation of food and beverage
labeling. But, as discussed above, Congress intended the
Lanham Act and the FDCA to complement each other with
respect to food and beverage labeling.
16        POM WONDERFUL LLC v. COCA-COLA CO.

                     Opinion of the Court

   The Government claims that the “FDA’s juice-naming
regulation reflects the agency’s ‘weigh[ing of] the compet-
ing interests relevant to the particular requirement in
question.’ ” Id., at 19 (quoting Medtronic, Inc. v. Lohr, 518
U. S. 470, 501 (1996)). The rulemaking indeed does al-
lude, at one point, to a balancing of interests: It styles a
particular requirement as “provid[ing] manufacturers with
flexibility for labeling products while providing consumers
with information that they need.” 58 Fed. Reg. 2919–
2920. But that rulemaking does not discuss or even cite
the Lanham Act, and the Government cites no other
statement in the rulemaking suggesting that the FDA
considered the full scope of the interests the Lanham Act
protects. In addition, and contrary to the language quoted
above, the FDA explicitly encouraged manufacturers to
include material on their labels that is not required by the
regulations. Id., at 2919. A single isolated reference to a
desire for flexibility is not sufficient to transform a rule-
making that is otherwise at best inconclusive as to its
interaction with other federal laws into one with preclu-
sive force, even on the assumption that a federal regula-
tion in some instances might preclude application of a
federal statute. Cf. Williamson v. Mazda Motor of Amer-
ica, Inc., 562 U. S. ___, ___ (2011) (slip op., at 10–11).
   In addition, Geier v. American Honda Motor Co., 529
U. S. 861 (2000), does not support the Government’s ar-
gument. In Geier, the agency enacted a regulation delib-
erately allowing manufacturers to choose between differ-
ent options because the agency wanted to encourage
diversity in the industry. A subsequent lawsuit chal-
lenged one of those choices. The Court concluded that the
action was barred because it directly conflicted with the
agency’s policy choice to encourage flexibility to foster
innovation. Id., at 875. Here, by contrast, the FDA has
not made a policy judgment that is inconsistent with
POM’s Lanham Act suit. This is not a case where a law-
                 Cite as: 573 U. S. ____ (2014)           17

                     Opinion of the Court

suit is undermining an agency judgment, and in any event
the FDA does not have authority to enforce the Lanham
Act.
  It is necessary to recognize the implications of the United
States’ argument for preclusion. The Government asks
the Court to preclude private parties from availing them-
selves of a well-established federal remedy because an
agency enacted regulations that touch on similar subject
matter but do not purport to displace that remedy or even
implement the statute that is its source. Even if agency
regulations with the force of law that purport to bar other
legal remedies may do so, see id., at 874; see also Wyeth,
555 U. S., at 576, it is a bridge too far to accept an agen-
cy’s after-the-fact statement to justify that result here. An
agency may not reorder federal statutory rights without
congressional authorization.
                        *     *   *
  Coca-Cola and the United States ask the Court to ele-
vate the FDCA and the FDA’s regulations over the private
cause of action authorized by the Lanham Act. But the
FDCA and the Lanham Act complement each other in the
federal regulation of misleading labels. Congress did not
intend the FDCA to preclude Lanham Act suits like
POM’s. The position Coca-Cola takes in this Court that
because food and beverage labeling is involved it has no
Lanham Act liability here for practices that allegedly
mislead and trick consumers, all to the injury of competi-
tors, finds no support in precedent or the statutes. The
judgment of the Court of Appeals for the Ninth Circuit is
reversed, and the case is remanded for further proceedings
consistent with this opinion.
                                           It is so ordered.

  JUSTICE BREYER took no part in the consideration or
decision of this case.